Case 19-14597-mkn

Fill in this information to identify your case:

United States Bankruptcy Court for the:
District of

Case number (if known):

Chapter you are filing under:
Chapter 7

C) Chapter 11

C) Chapter 12

Q) Chapter 13

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

Doc 1 Entered 07/18/19 15:33:38 Page 1 of 30

&

RECEIVED
AND FILED

09 WL 18 PA 3 23

U.S. BANKRUPTCY COURT
MARY A, SC EDdhechK it iB & an

amended filing

.

MAG

12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The

same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Part 4: | Identify Yourself

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
4. Your full name

Write the name that is on your

government-issued picture Parnell :

identification (for example, First name First name

your driver's license or

passport). Middle name Middle name

Bring your picture Colvin

identification to your meeting Last name Last name

with the trustee. Il
Suffix (Sr., Jr. H, lil)

 

Suffix (Sr., Jr., Il, IE)

 

 

' 2, All other names you

 

have used in the last 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security OX -— xX-_O 5 9 0 YOO es cs
number or federal OR OR
Individual Taxpayer 9 9
Identification number HO XX = XX = —
(ITIN)

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 1

 
Case 19-14597-mkn

 

Doc 1 Entered 07/18/19 15:33:38 Page 2 of 30

 

 

Debtor 1 Parnell Colvin Case number (if known),
First Name Middle Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

| 4. Any business names

* and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

i | have not used any business names or EINs.

 

Business name

 

Business name

(J | have not used any business names or EINs.

 

Business name

 

Business name

 

 

 

 

 

 

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

 

 

 

 

 

EN EN”
EIN” EIN,
5. Where you live If Debtor 2 lives at a different address:
6681 Tara ave
Number Street Number Street
las vegas NV 89146
City State ZIP Code City State ZIP Code
Clark
County County

lf Debtor 2’s mailing address is different from
yours, fill itin here. Note that the court will send
any notices to this mailing address.

 

 

 

 

' Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
_6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

YQ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

(J Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

I) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor 1

7.

Case 19-14597-mkn

Parnell

First Name

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Middle Name

Doc 1 Entered 07/18/19 15:33:38 Page 3 of 30

Colvin

Last Name

Case number (if known)

ea Tell the Court About Your Bankruptcy Case

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

(4 Chapter 7

UJ Chapter 11
4) Chapter 12
Q Chapter 13

CJ | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

L] | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

J | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

9. Have you filed for No
bankruptcy within the
last 8 years? C) Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy 2 No
cases pending or being
filed by a spouse who is U) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM /DD/YYYY
11. Do you rent your CINo. Go to line 12.
residence? (4 Yes. Has your landlord obtained an eviction judgment against you?
jJuag 9g y'

Official Form 101

{2 No. Go to line 12.

CI Yes. Fill out Mnitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 4 of 30

Debtor 1 Parnell Colvin Case number (if known),

 

First Name Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12, Are youa sole proprietor {Z) No. Go to Part 4.
of any full- or part-time
business? LJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
ree P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

U) Health Care Business (as defined in 11 U.S.C. § 101(27A))
(J Single Asset Real Estate (as defined in 11 U.S.C. § 101(61B))
U2 Stockbroker (as defined in 11 U.S.C. § 101(53A))

.] Commodity Broker (as defined in 11 U.S.C. § 101(6))

UL) None of the above

 

43. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

No. tam not filing under Chapter 11.
For a definition of small
business debtor, see L) No. | am filing under Chapter 11, but | am NOT a smail business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

(J Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14, Do youownorhave any (no
property that poses or is
alleged to pose a threat i] Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-14597-mkn

Debtor 1 Parnell

First Name Middle Name

Colvin

Last Name

Doc 1 Entered 07/18/19 15:33:38 Page 5 of 30

Case number (i known),

a Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

(C2) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Wi certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J | am not required to receive a briefing about
credit counseling because of:

LJ) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

() Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

(C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C2) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(J | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J 1 am not required to receive a briefing about
credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

() Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(2) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Case 19-14597-mkn

Debtor 1 Parnell

First Name Middle Name

Doc 1 Entered 07/18/19 15:33:38 Page 6 of 30

Colvin

Last Name

Case number (i known),

Eo Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CQ No. Go to line 16b.
(J Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C) No. Go to line 16c.
Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

47. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

Q) No. | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and W No
administrative expenses
are paid that funds will be O) Yes
available for distribution
to unsecured creditors?
18. How many creditors do () 1-49 CJ 1,000-5,000 (.) 25,001-50,000
you estimate that you CJ 50-99 (2) 5,001-10,000 CJ 50,001-100,000
owe? J 100-199 (J 10,001-25,000 () More than 100,000
() 200-999
49. How much do you (2) $0-$50,000 (J $1,000,001-$10 million CQ $500,000,001-$1 billion

estimate your assets to
be worth?

 $50,001-$100,000
C3 $100,001-$500,000
LJ $500,001-$1 million

() $10,000,001-$50 million
L $50,000,001-$100 million
Ci $100,000,001-$500 million

CD $1,000,000,001-$10 billion
Cd $140,000,000,001-$50 billion
(2 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Official Form 101

L) $0-$50,000

C1 $50,001-$100,000
1 $100,001-$500,000
CJ $500,001-$4 million

CJ $1,000,001-$10 million

C3 $10,000,001-$50 million
( $50,000,001-$100 million
(J $100,000,001-$500 million

(2 $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
( More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

X Parnell Colvin

 

Gl

Signature of Debtor 1
Executed on 07/17/2019

 

Signature of Debtor 2

Executed on
MM / DD /YYYY

MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

page 6
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 7 of 30

Debtor 1 Parnell Colvin Case number (if known)

First Name Middle Name Last Name

 

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM / ODD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 8 of 30

Debtor 1 Parnell

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

x Horne

Colvin

Case number (if known)
Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

On
Yes

a pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

C) Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. I
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if { do not properly handle the case.

Colvi ) x

 

 

+

 

 

 

 

 

Signature of Debtor 4 Signature of Debtor 2
Date OT | 1 2019 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 9 of 30

Fill in this information to identify your case:

 

 

 

 

 

Debtor 4 Parnell Colvin
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number C] Check if this is an
{ifknown) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 4: | Summarize Your Assets

 

Your assets
Value of what you own

| 4. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

 

 

 

 

 

4a. Copy line 55, Total real estate, from Schedule A/B ...........ccccccs cece cecsctseseeseeseeesseneeaseecseseaeneneaaeesneseegeaeameanersenerdcneeetiees $ 0.00
4b. Copy line 62, Total personal property, from Schedule A/Booc.ccccssssesssssssssusssssssseeseesssseeeceesnuseseersnnteceeseneeieesesnnnnesesnneeeesenny $ 1,000.00
1c, Copy line 63, Total of all property on SCHECUIC ALB ..o..cccc cece ste caesecsetetceeeneeesecaeeeeeeeecseesensecsesesaeneecensaenceneraeseareeenesanes $ 1,000.00

Summarize Your Liabilities

Your liabilities

: Amount you owe

(2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 4,000.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ s_ avers

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ..........cccccceseeeee teens $e
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F 0... cece + § 0.00

Your total liabilities $ 1,000.00

| Part 3: Summarize Your Income and Expenses

| 4. Schedule I: Your Income (Official Form 1061) 0.00

Copy your combined monthly income from line 12 Of Schedule |e e cece ese caeescerenesceesessesssneneensessteneeessersenecseeseess $ -

5. Schedule J: Your Expenses (Official Form 106J)

: Copy your monthly expenses from line 22 Of SCHECUIe J oo... eects eectsenssesrensseaeeecseesanaessenenseeesessusensensenseeceneceeeaenney $ __ 3,600.00.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 10 of 30

Debtor 4 Parnell Colvin Case number (rknown),

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Wi Yes

7. What kind of debt do you have?

LJ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

wi Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

_ 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-:

 

 

5 D.0

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $. 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +S 0.00
9g. Total. Add lines 9a through Of. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 
Case 19-14597-mkn Doci_ Entered 07/18/19 15:33:38

Fill in this information to identify your case and this filing:

Colvin

Last Name

Parnell

First Name

Debtor 1

 

Middle Name

Debtor 2
{Spouse, if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: District of

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 11 of 30

(] Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

| Part 4: | Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wd No. Go to Part 2.

LJ Yes. Where is the property?
What is the property? Check all that apply.

Single-family home

Q Duplex or multi-unit building

L) Condominium or cooperative
J] Manufactured or mobile home
QO) Land

C) Investment property

C) Timeshare

L) Other

1.1.
Street address, if available, or other description

 

 

 

State ZIP Code

City

 

Who has an interest in the property? Check one.

(J Debtor 4 only

CQ Debtor 2 only

(J Debtor 1 and Debtor 2 only

(ad At least one of the debtors and another

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

§ 0.00 ¢ 0,00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C3 Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply.
‘Z| Single-family home

] Duplex or multi-unit building

LJ Condominium or cooperative

LJ Manufactured or mabile home

O Land

2 investment property

J Timeshare

) other

Who has an interest in the property? Check one.
(J) Debtor 1 only

C) Debtor 2 only

) Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

1.2.
Street address, if available, or other description

 

 

 

City State ZIP Code

 

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 0.00 0.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
Case 19-14597-mkn

Debtor 1 Parnell

Colvin

 

First Name Middie Name

1.3,

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ................ccccccsneeecneee eee e renee nen cena eer nee ena ne seen eran at ea eae nage >

ay Describe Your Vehicles

What is the property? Check all that apply.
Q Single-family home

(Q pupiex or multi-unit building

(2 Condominium or cooperative

(J Manufactured or mobile home

L) Land

2 investment property

(3 Timeshare

CJ other

 

Who has an interest in the property? Check one.
UI Debtor 1 only

C) Debtor 2 only

(CJ Debtor 1 and Debtor 2 only

(0 At least one of the debtors and another

Case number (if known)

Doc 1 Entered 07/18/19 15:33:38 Page 12 of 30

Do not deduct secured claims or exemptions. Put
ithe amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

§ 0.00 ¢ 0.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Wi No
UC Yes

3.1. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
( Debtor 1 only

LJ Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(LJ At least one of the debtors and another

( Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CL} Debtor 1 only

( Debtor 2 only

L) Debtor 4 and Debtor 2 only

LJ At feast one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 0.00 ¢ 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

§ 0.00 ¢ 0.00

 

page 2
Case 19-14597-mkn

Doc 1 Entered 07/18/19 15:33:38 Page 13 of 30

 

Who has an interest in the property? Check one.

Debtor 4 Parnell Colvin
First Name Middle Name
3.3. Make:
Model: () Debtor 1 only
2 Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

(] Debtor 1 and Debtor 2 only
C) At least one of the debtors and another

LL] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

QQ] Debtor 4 only

L) Debtor 2 only

C] Debtor i and Debtor 2 only

(J at least one of the debtors and another

(] check if this is community property (see
instructions)

Case number (if known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 0.00 ¢ 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 0.00 ¢ 0.00

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

a No
Q] Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
UJ Debtor 4 only

CJ Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(] At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C Debtor 4 only

LJ Debtor 2 only

(] Debtor 1 and Debtor 2 only

(] At least one of the debtors and another

(] check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 0.00 ¢ 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 0.00 ¢ 0,00

 

page 3

 

 
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 14 of 30

Debtor 1 Parnell Colvin Case number (if known),

First Name Middle Name Last Name

Describe Your Personal and Household Items

 

Current value of the
portion you own?
Do not deduct secured claims

Do you own or have any legal or equitable interest in any of the following items?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
) No fon
WZ Yes. Describe......... | washer, dryer, bed ,couch, $ 350.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C] No un ve snc ey
j i ws i
72] Yes. Describe.......... | 2 televisions, phone, ' $ 250.00
i |
8. Collectibles of vaiue
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
WZ No nein
. { |
C) Yes. Describe.......... 1g
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
(4 No ferrets
L) Yes. Describe.......... $
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No . .
C) Yes. Describe.......... lg
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CL No po neni nnapennenennic
\Q Yes. Describe.......... | shoes clothes, $ 250.00
| coounnneninnininnentiiininannannmnninsininniienannnnaninnnanininnmannnne
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
C] Yes. Describe.......... i i
13. Non-farm animals
Examples: Dogs, cats, birds, horses
(4 No - soon . ean nen .
U) Yes. Describe.......... | | $
Lene }
14. Any other personal and household items you did not already list, including any health aids you did not list
(2 No
Q] Yes. Give specific §
information. .......... Co
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 850.00
for Part 3. Write that number here oo... ceccccecccsssssscssssescssssneccssssessonsunscessssnssssorsuecsessssnsesssecsessasscsennseceesssussescssuseceessnetseceeneecseasseenaae >

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 15 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Parnell Colvin Case number (i known)
First Name Middte Name Last Name
Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.

16,Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

LJ No

WZ Yes : . ve CASH: vee eecseeeseees $ 0.00

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,

and other similar institutions. If you have multiple accounts with the same institution, list each.

id No

CD Yes voces Institution name:

17.1. Checking account: $ 0.00
17.2. Checking account: $ 0.00
17.3. Savings account: $
17.4. Savings account: $
17.5, Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

J No

CO Yes. Institution or issuer name:

0.00
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

@ No Name of entity: % of ownership:

LJ Yes. Give specific 0% % $ 0.00
information about 0% ‘mr
them . we 9 %

0% %

 

Official Form 106A/B Schedule A/B: Property page 5
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 16 of 30

Debtor 4 Parnell Colvin Case number (it known)

First Name Middle Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a No
(2 Yes. Give specific Issuer name:
information about 0.00
MNEM... eres $
$
$
21. Retirement or pension accounts
Examples: Interests in JRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
Z No
LI} Yes. List each
account separately. Type of account: Institution name:
401(i9 or similar plan: $ 0.00
Pension plan: $.
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
V4 No
i  - Institution name or individual:
Electric: $ 0.00
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
a No
i Issuer name and description:
0.00
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 17 of 30

Debtor 1 Parnell Colvin Case number (if known)

First Name Middle Name Last Name

24 interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Wi No

rene Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

0.00

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

W No

L) Yes. Give specific
information about them....| | $ 0.00
L i

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

WZ No

 

 

 

C] Yes. Give specific 0.00
information about them....| $ :
{

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

LJ Yes. Give specific
information about them....;

 

|

$ 0.00

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

W No

C) Yes. Give specific information | Federal: $ 0.00
about them, including whether | TT
you already filed the returns | State:
and the tax years... cece i

| Loca:
i

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No

C] Yes. Give specific information.............

 

| Alimony: 0.00

, Maintenance:

Support:

| Divorce settlement:

AA Ff Hf #F

| Property settlement:

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
J No

(J Yes. Give specific information............. - -
p ig 0.00
|

 

Official Form 106A/B Schedule A/B: Property page 7
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 18 of 30

Debtor 1 Parnell Colvin Case number (if known),

First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Wi no

] Yes. Name the insurance company

Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

0.00

 

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No a _— |
L) Yes. Give specific information............. : } 0.00

 

 

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

(J Yes. Describe each claim... ' 0.00

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

4 No sareae ane sectors om”
UJ) Yes. Describe each claim. .............8 0.00

 

 

35, Any financial assets you did not already list

A No |
C) Yes. Give specific information............ |g 0.00

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ................. . es es . > $ 0.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
\Z No. Go to Part 6.
UC) Yes. Go to line 38.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

2 No
(2 Yes. Describe....... |

 

5 0.00

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

WZ No a / _.
Q] Yes. Describe......! § 0.00

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 19 of 30

Debtor 4 Parnell Colvin Case number (if known),

First Name Middle Name Last Name

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wd No _ .
C) Yes. Describe....... $ 0.00

 

 

41.Inventory

C) Yes. Describe....... 3 0.00

 

 

42.Interests in partnerships or joint ventures
Wd No
CI Yes. Describe....... Name of entity: % of ownership:
% § 0.00
% $
% $

 

43. Customer lists, mailing lists, or other compilations

WA No
L} Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

QO No pena aatcuentninncemereintniminantetmtiaetathathantntattntiestaitatataetiont imitate shietinennantitnnteNisbtne stiit stilt it ee
LQ Yes. Describe........ 0.00

 

§
i
i
‘

44. Any business-related property you did not already list
4 No

() Yes. Give specific
information .........

0.00

 

 

 

 

 

fF fh FH Ff ff

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number here oo... cscs eeesccceccesesseccececcnsnenseeseeentenss .> a

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
04 No. Go to Part 7.
C) Yes. Go to line 47.
Current value of the
portion you own?
Do not deduct secured claims

 

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
Wd No
OD Yes ooo cen f |
s 0.00

 

Official Form 106A/B Schedule A/B: Property page 9
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 20 of 30

Debtor 4 Parnell Colvin Case number (if known)

First Name Middle Name Last Name

48. Crops—either growing or harvested

J No

 

C) Yes. Give specific |
information. ............;

 

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

Wd No

 

 

 

 

 

51.Any farm- and commercial fishing-related property you did not already list

W No

 

U) Yes. Give specific |
information. ............

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here .......... ws seseesesssssssesesssnssesecesssssunsesecsennaneeseestsanes >

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

5 0.00

5 0.00

§ 0.00

5 0.00

 

 

5 0.00

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

C) Yes. Give specific |

information. ............

|

|

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number Were oo... eee esse eeeesteseeseeneeseeneeneees >

List the Totals of Each Part of this Form

0.00

 

 

§ 0.00

 

 

 

55. Part 1: Total real estate, line 2 ese scsastessecssessuveravossecssecsnussnsecsasssuscsssvicsessenseasucsssucsvesssssesuecssecanecsuessnees »>

56. Part 2: Total vehicles, line 5 g_—i.00

57.Part 3: Total personal and household items, line 15 $ 0.00

58. Part 4: Total financial assets, line 36 $ 0.00

59. Part 5: Total business-related property, line 45 gs —i.00

60. Part 6: Total farm- and fishing-related property, line 52 s_____———9.00

61.Part 7: Total other property not listed, line 54 + 0.00

62. Total personal property. Add lines 56 through 61... $ 850.00

 

63. Total of all property on Schedule A/B. Add line 55 + lin 62.000. cecseeseeeeeeereseensesseseressenscensesessaeeeenenesessesenesens

Official Form 106A/B Schedule A/B: Property

$ 0.00

Copy personal property total > +g 850.00

 

 

5 850.00

 

page 10

 

 

 
Case 19-14597-mkn

Fill in this information to identify your case:

Debtor 4 Parnell

Colvin

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name
United States Bankruptcy Court for the:

Case number

Middle Name

Last Name

District of

 

(If known)

 

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

Doc 1 Entered 07/18/19 15:33:38

Page 21 of 30

LJ Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

4. Do any creditors have claims secured by your property?
P| No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

(J Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2, List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of.claim ... Value of collateral. . Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this — portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q) Contingent
C) Unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of fien. Check all that apply.
CJ Debtor 1 only Q) An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)
(2 Debtor 4 and Debtor 2 only () Statutory lien (such as tax lien, mechanic's lien) i
() Atleast one of the debtors and another (J Judgment lien from a lawsuit /
C) Other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
| 2.2] Describe the property that secures the claim: $ $ $
: Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Contingent
C) unliquidated
( City State ZIP Code QO Disputed i
Who owes the debt? Check one. Nature of lien. Check all that apply.
| Q) Debtor 4 only LJ An agreement you made (such as mortgage or secured
(Debtor 2 only car loan)
. {2 Debtor 4 and Debtor 2 only (C) Statutory lien (such as tax lien, mechanic's lien)
() Atleast one of the debtors and another C] Judgment lien from a lawsuit
(J Other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber
Add the dollar value of your entries in Column A on this page. Write that number here: f
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1of____

 
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 22 of 30

Fill in this information to identify your case:

Debtor Parnell Colvin

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number : ws
(if known} (] Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12145

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
C) No. Check this box and fite this form with the court with your other schedules. You have nothing else to report on this form.
Wi Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

24 Sprint cell phone

Name

6480 Sprint Pkwy

Number Street

Overland, KS 66251
City State ZIP Code

 

 

 

22 Cox internet / tv
Name

6205 Peachtree Dunwoody RD

Number Street

Atlanta GA 30328
_ City State __ZIP Code

?3 AHP Reality LLC rent

Name

6292 w spring mountain Rd #105

Number Street

Las vegas nv 89146
City State ZIP Code

24

Name

 

 

 

 

 

 

 

Number Street

 

: City State ZIP Code
25

Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1of_

 
Case 19-14597-mkn

Fill in this information to identify your case:

Debtor 1 Parnell Colvin

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of

 

Case number
(if known)

 

 

Official Form 106H
Schedule H: Your Codebtors

 

Doc 1 Entered 07/18/19 15:33:38

Page 23 of 30

() Check if this is an
amended filing

12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

| No
QO Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property slates and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wi No. Go to line 3.
C Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

Cl No

LJ Yes. In which community state or territory did you live?

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

. Fillin the name and current address of that person.

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

 

 

 

 

 

3.1 Mp

Name

 

Number Street

 

City State ZIP Code

 

3.2

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

3.3

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106H Schedule H: Your Codebtors

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

CL) Schedule D, line
Q] Schedule E/F, tine
C} Schedule G, line

o

OQ) Schedule D, line
() Schedule E/F, line
Q Schedule G, line

(3 Schedule D, line
(C) Schedule E/F, line
Schedule G, line

page tof
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 24 of 30

 

 

 

 

 

Debtor 1 Parnell Colvin Case number (if known),
First Name Middle Name Last Name
a Additional Page to List More Codebtors
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
a /n
“on f LJ) Schedule D, line
O) Schedule E/F, line
Number Streal () Schedule G, line.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Code
Name O Schedule D, line
(3 Schedule E/F, tine
Number Street () Schedule G, line
: City State ZIP Code
F- Name C) Schedule D, line
Schedule E/F, line
Number Street C] Schedule G, line
City Stale ZIP Code
Name LJ Schedule D, line
/ ) Schedule E/F, line
Number Street €) Schedule G, line
K] City State ZIP Code
‘ame U Schedule D, line
{1 Schedule E/F, line
Number Street OQ) Schedule G, line
a City State ZIP Code
Name Q Schedule D, line
() Schedule E/F, line
Number Street Q Schedule G, line
| City State ZIP Code
Name U) Schedule D, line
Q] Schedule E/F, line
Number Street L} Schedule G, line
e City State ZIP Code
‘ame Q) Schedule D, line
Q Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page of,
Case 19-14597-mkn

Fill in this information to identify your case:

Coivin

Last Name

Parnell

First Name

Debtor 1

 

Middle Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number
(if known)

 

Doc 1 Entered 07/18/19 15:33:38

 

Page 25 of 30

Check if this is:
() An amended filing

 

Official Form 1061
Schedule I: Your Income

 

LJ A supplement showing postpetition chapter 13
income as of the following date:

MM / DD/ YYYY

12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information

about your spouse. If more space is needed, attach a

separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

Debtor 2 or non-filing spouse

 

information. Debtor 1

|f you have more than one job,

attach a separate page with

information about additional Employment status Q) Employed

employers. A] Not employed

Include part-time, seasonal, or
self-employed work.

UL) Employed
O) Not employed

 

oO
Occupation may include student ccupation

or homemaker, if it applies.
Employer’s name

 

Employer’s address

 

Number Street

Number Street

 

 

 

City State

How long employed there?

| Part 2: Give Details About Monthly Income

ZIP Code

City State ZIP Code

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 0.00 $
3. Estimate and list monthly overtime pay. 3. +3 0.00 + $
_ 4, Calculate gross income. Add line 2 + line 3. 4. $ 0.00 $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income

page 1

 
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 26 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Parnell Colvin Case number (known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
vtmstt-v/s9ewnnn  ON-filing spouse
Copy line 4 Were .....cccccccccccsssessesssessessscsseessecsecsneesecesesnsesecuseateeaseaeeneeenecnteeneesees >4 § 0.00 §
5, List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 0.00 $
5b. Mandatory contributions for retirement plans Sb. $ 0.00 $
5c. Voluntary contributions for retirement plans 5c. = § 0.00 $
5d. Required repayments of retirement fund loans Sd. §. 0.00 $
5e. Insurance Se.  § 0.00 $
5f. Domestic support obligations a) 0.00 $
5g. Union dues 5g. $ 0.00 $
5h. Other deductions. Specify: 5h. +3 0.00 +48
6. Add the payroll deductions. Add lines 5a+ 5b + 5c+5d+5e+5f+5g+5h. 6. §$ 0.00 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 $ 0.00 $
. 8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
teceipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. *
8b. Interest and dividends 8b. § 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce 0.00
$ : $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. $ 0.00 $
8e. Social Security 8e. §$ 0.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Bf S., 0.00 $
8g. Pension or retirement income 8g. §$ 0.00 $
8h. Other monthly income. Specify: 8h. +3 0.00 +¢
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 91 $ 0.00 $
: 10. Calculate monthly income. Add line 7 + line 9. 0.00 =|s
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 410. $ - § 7”
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: WW. $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 0.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $ -
Combined

43. Do you expect an increase or decrease within the year after you file this form?

Official Form 1061

No.

monthly income

 

C) Yes. Explain:

 

 

Schedule I: Your Income

page 2

 

 
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 27 of 30

Fill in this information to identify your case:

Debtor1 Parnell Colvin og thie ie:
° First Name Middle Name Last Name Check if this is:

Debtor 2 CJ An amended filing

(Spouse, ff filing) First Name Middle Name Last Name
_] A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of expenses as of the following date:

 

 

Case number MM / DD/ YYYY
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 42/15

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

oe Describe Your Household

1. Is this a joint case?

 

 

wi No. Go to line 2.
( Yes. Does Debtor 2 live in a separate household?

LJ No
QQ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

2. Do you have dependents? Q) No

 

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and wf Yes. Fill out this information for Debtor 4 or Debtor 2 age with you?
Debtor 2. each dependent... eee O
Do not state the dependents’ child 14 rr No
names. Yes
child 12 No
| Yes
child Z L No
Yes
child 2 UL No
wi Yes
LJ No
C) ves
3. Do your expenses include W@W No

expenses of people other than
yourself and your dependents? C) Yes

are Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

 

such assistance and have included it on Schedule /: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and —_ _ 2 an an
$ ,600.00
any rent for the ground or lot. 4.

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b.  $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d. $. 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 28 of 30

 

Debtor 1 Parnell Colvin

First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

10.

41.

12.

13.

14.

15.

16.

17.

18.

19.

20.

Official Form 106J

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a, Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106l).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.
6b.
6c,

6d.

40.
11.

12.

13.
14,

15a.
1b.
15¢c.

15d.

16.

17a.

17b.

17¢.

17d.

20a.

20b.

20c.
20d.

20e.

Your expenses

 

$,

fF Ff Ff fF Ff Ff Ff HF

fH Ff Ff Lf

Ff Ff Ff ff

PAP fH Ff FH

 

 

ETO

“0.00

390.00
150.00

200.00
0.00

150.00
0.00
150.00
80.00
0.00

0.00

0.00
0.00

0.00
0.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00
0.00
0.00
0.00

0.00
0.00

0.00

page 2
Case 19-14597-mkn Doc1_ Entered 07/18/19 15:33:38 Page 29 of 30

 

 

Debtor 4 Parnell Colvin Case number (if known)
First Name Middle Name Last Name
21. Other. Specify: 21. +9 0.00

 

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. | ¢ 3,670.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b.  ¢ 3,670.00
22c. Add line 22a and 22b. The result is your monthly expenses. 226. $ 3,670.00

 

 

 

23. Calculate your monthly net income.

 

 

0.00
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $____ ss
23b. Copy your monthly expenses from line 22c above. 23b. ag 0.00
23c. Subtract your monthly expenses from your monthly income. 0.00

The result is your monthly net income. 23c. $ -

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wi No.

Ol yYes. — Explain here:

Official Form 106J Schedule J: Your Expenses page 3
Case 19-14597-mkn Doc1

NV Energy
6226 W. Sahara Ave

Las Vegas, NV 89146

Las Vegas Valley wal E R pyre
1001 S. Valley View Blvd
Las Vegas,NV 89107

Southwest Gas
5241 Spring Mountain RD
Las Vegas,NV 89103

AHP Reality LLC
6292 w. Spring Mountain Rd #105
Las Vegas, NV 89146

Cox Headquarters
6205 Peachtree Dunwoody Rd
Atlanta,GA 30328

Directv

2203 EB. Imperial Hwy FL10

Dishnet work
9601 500th Meridian Blvd
Englewood,CO 80112

Sprint
6480 Sprint Pkwy
Overland,KS 66251

Tittle Max
4077 W. Charleston Blvd
Las Vegas,Nv89146

Entered 07/18/19 15:33:38 Page 30 of 30

 

 
